NO.  07-02-0497-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



AUGUST 6, 2003



______________________________





CHAD GALE SNIDER, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 242ND DISTRICT COURT OF HALE COUNTY;



NO.  B13816-0009; HONORABLE ED SELF, JUDGE



_______________________________





Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.



MEMORANDUM OPINION



Following abatement of this appeal and remand of the cause, the trial court held a hearing to determine whether appellant wished to prosecute his appeal.  During the hearing, appellant indicated he wished to have his appeal dismissed.  Pursuant to the trial court’s instructions, appellant’s counsel prepared a waiver of appellant’s right to appeal, which the trial court found appellant executed freely and voluntarily.  No decision of this Court having been delivered, we dismiss this appeal.  No motion for rehearing will be entertained and our mandate will issue forthwith.
(footnote: 1)
	Accordingly, the appeal is dismissed.





Phil Johnson

Chief Justice











Do not publish.







FOOTNOTES
1:Rule 42.2(a) of the Texas Rules of Appellate Procedure requires a written withdrawal of a notice of appeal to be filed in duplicate in this Court.  Appellant’s written waiver of his right to appeal was filed with the Hale County District Clerk.  However, appellant’s intention being clear, we apply Rule 2 to suspend the operation of Rule 42.2(a).